DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 in the reply filed on 6/30/22 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polymer and, accordingly, the identification/description is indefinite.
As to claims 3 and 4 the phrase “of an inorganic filler and a flame retardant” renders this claim indefinite because it is unclear if both an inorganic filler and flame retardant or one of an inorganic filler or a flame retardant is required.  Further it is unclear as to whether the inorganic filler and flame retardant are the same as in claim 1.  For proposes of examination claims 3 and 4 will be treated as being met if an inorganic filler or a flame retardant is present
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over (Nakamura et al JP 2004277726 which has been machine translated).
a.	As to claims 1-4, Nakamura discloses an organic board comprising a resin component which is made of a cyclic olefin with silica filler.  The silica filler has a particle size of 800 microns or less and can be present in an amount of 5 parts to 200 parts by weight based on 100 parts by weight of the resin.  The silica filler is dispersed in the resin component and is agglomerated to form an aggregate as the resin is made by the same method of the present invention.  Therefore, the resin particle has a larger mean particle diameter than the filler as it will form a matrix around the particles.   However this reference is silent to the resin material being present in an amount of 6 to 30%.  
	It would have been obvious to one of ordinary skill in the art to have modified Nakamura and formed the organic board to have an amount of 100 parts filler to 100 parts of resin as well as a particle size of the filler being .8 microns as it is overlapping in range with the ranges taught within Nakamura with the present invention.  
	Further it would have been obvious to one of ordinary skill in the art to have formed the resin layer to be in an amount of 6 to 30% as one of ordinary skill in the art would know that using less resin material will help with the flexibility of the board as well as heat resistance of the board, further the board is made by the same method of the present invention and has the same materials and provides a good flexibility and dielectric properties.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over (Nakamura et al JP 2004277726 which has been machine translated) in view of Chikara (WO 2016147984 in which US Publication 20180051170 is being used as the direct translation).
a.	Nakamura renders claim 1 obvious for the reasons noted above however is silent to the resin material being present in an amount of 6 to 30%.  
b.	Chikara discloses an organic board with resin material and an inorganic filler and the resin is present in an amount of 20-80 present of the layer.
c.	It would have been obvious to one of ordinary skill in the art to have modified Chikara and used the resin of Nakamura and have the resin be present within the base material at 20% as the resin of Nakamura is a suitable alternative and 20% overlaps in range.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785